Citation Nr: 0718264	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-06 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for tendonitis of the 
feet.

2. Entitlement to service connection for residuals of 
dislocated left shoulder.

3. Entitlement to service connection for residuals of back 
strain.

4. Entitlement to an initial compensable rating for hearing 
loss.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1969 to July 
1973, September 2001 to May 2002, and February 2003 to May 
2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that granted the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
with an evaluation of zero percent, and denied the veteran's 
claims of service connection for tendonitis of bilateral 
feet, dislocated left shoulder, and residuals of back strain.  
The veteran perfected a timely appeal of these determinations 
to the Board.


FINDINGS OF FACT

1.  The veteran's tendonitis of the feet was aggravated in 
service 

2.  The veteran's chronic left shoulder condition was 
incurred in service.

3.  The veteran's lowest average puretone threshold hearing 
level of record for the right ear is 25 dB, and his lowest 
for the left ear 26 dB; his lowest speech recognition ability 
score of record is 94 percent in his right ear and 96 percent 
in his left ear.


CONCLUSIONS OF LAW

1.  Tendonitis of the feet was aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2006).

2. Residuals of a dislocated left shoulder were incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2006).

3. The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Codes 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a July 2004 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006, and his claim was readjudicated in 
September 2006.  As such, any notice deficiencies related to 
the rating or effective date were subsequently remedied.  
Thus, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, portions of 
the veteran's service medical records, a VA audiological 
examination, post-service private medical treatment records, 
the veteran's testimony at his August 2005 RO hearing, and 
written statements from the veteran are associated with the 
claims file.

As the Board discusses below, portions of the veteran's 
service medical records were not able to be obtained by the 
RO.  However, in light of the favorable decisions below with 
respect to the veteran's service connection claims, and in 
light of the fact that the veteran's increased rating claim 
depends upon evidence of his current level of hearing loss 
rather than evidence of his condition in service, there is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.  The Board therefore 
determines that VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for tendonitis of the feet, residuals of a dislocated left 
shoulder, and residuals of back strain.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A veteran who served after December 31, 1946, is presumed to 
be in sound condition when he or she entered into military 
service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. § 1111.

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

Prior to entering service in February 2003, the veteran 
underwent a pre-deployment health assessment.  The veteran 
checked a box indicating that he currently had medical 
problems.  He specified that he had a profile for tendonitis 
of both feet.  His records were reviewed by a physician and 
it was noted that the veteran had a history of plantar 
fascistic.  The examiner related that he was fit for service.  
The examiner, however, assigned a 2 for his physical profile 
with respect to his lower extremities.  In light of the 
foregoing, the Board finds that the veteran is not entitled 
to the presumption of soundness with respect to his feet, as 
a bilateral foot condition was noted in service.  Medical 
reports in February and April 2004 show that the veteran 
reported, in essence, that his feet were more tender than 
they were before service.  A history of tendonitis of the 
feet was noted and he was instructed to follow-up with the 
orthopedic clinic.  

In August 2004, the veteran underwent VA examination.  During 
this examination, the veteran gave a history of wearing 
combat boots for 50 weeks during his entire deployment in 
Iraq.  He reported that the tendonitis of his feet did not 
act up until he was wearing the combat boots everyday.  The 
examiner diagnosed history of tendonitis both feet extending 
to right large toe more likely than not the chronic condition 
exacerbated by 50 weeks of wearing standard combat boots in 
the presence of relatively flat arches.  The examiner stated 
that he had mild functional impairment.

With respect to his claim for tendonitis of the feet, the 
evidence shows that he had the condition prior to entering 
service in 2003.  The evidence also show that his condition 
increased in severity during service.  Consequently, the 
Board must find that tendonitis of the feet was aggravated 
during service.

Turning to the veteran's claim of service connection for 
residuals of a dislocated left shoulder, the Board observes 
that during his pre-deployment health assessment in January 
2003, there was no mention of a left shoulder disability.  
His upper extremity physical profile revealed the assignment 
of the number 1, indicating that he had no limitations and 
that he was fit for all military assignments.  The Board 
notes that in various postservice medical reports the veteran 
related that he had dislocated his shoulder in the 
1970's/1980's.  This history, however, is insufficient to 
rebut the presumption of soundness.  In this regard, the 
January 2003 examination was negative for any complaints of a 
left shoulder disability.  Additionally, the veteran has 
asserted that prior to his service beginning in 2003 his 
shoulder had not caused him any problems.  In fact, he 
reported that he was able to complete several repetitions of 
lifting over 100 pounds using the shoulder.  

The veteran asserts that he dislocated his left shoulder in 
November 2003 in service.  The Board finds his assertion to 
be credible.  Service medical reports from February and April 
2004 show that the veteran reported a history of dislocating 
his left shoulder in service.  VA examination in August 2004 
noted that the veteran had a chronic disability of a 
dislocated left shoulder, but that he did not have any 
current impairment.  The veteran received private treatment 
due to left shoulder complaints in April 2005.  At that time, 
the veteran gave a history of dislocating his shoulder while 
in service in November 2003.  Examination revealed he had 
tenderness and limitation of motion of the shoulder.  The 
examiner suspected that the veteran had an unstable shoulder.

The Board finds that the veteran's report in 2004 that he 
dislocated his shoulder in service to be credible.  Following 
his discharge from service in May 2004, the veteran continued 
to complain of left shoulder problems.  The evidence tends to 
show that he currently has residuals from his left shoulder 
dislocation in service.  Therefore, the Board finds that 
service-connection for residuals of a left shoulder 
dislocation are warranted.


III. Increased Initial Rating

The veteran also argues that he is entitled to an initial 
compensable rating for his bilateral hearing loss.

The assignment of disability ratings for hearing impairment 
are to be derived by mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In cases in which the evaluation of 
hearing loss is at issue, an examination for VA purposes must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test and a pure tone 
audiometry test.  Examinations are conducted without the use 
of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the discrimination percentage 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent eleven categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  For 
example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure is followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

The veteran underwent a VA audiological evaluation in 
September 2004, which showed that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively 20, 10, 15, and 45 on the right; and 20, 10, 10, 
and 40 on the left.  The results of that examination revealed 
an average puretone threshold hearing level of 23 dB for the 
right ear, and 20 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in his 
right ear and 96 percent in his left ear.

Application of table VI to these scores results in a Roman 
numeral designation of I for each ear.  This combination, 
when applied to table VII, results in a 0 percent evaluation 
for hearing impairment under Diagnostic Code 6100.

The Board notes that the veteran also submitted private 
audiological examination results, along with a chart key, 
dated in April 2005.  However, the examination results do not 
indicate a controlled speech discrimination test.  As such, 
the report is inadequate for rating purposes.  

Thus, an evaluation in excess of 0 percent for bilateral 
hearing loss is not warranted for any period of the appeal.

The Board is aware that the veteran may feel that his 
bilateral hearing loss is more disabling than a 0 percent 
evaluation reflects.  The veteran's lay assertions of 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).


ORDER

Entitlement to service connection for tendonitis of the feet 
is granted.

Entitlement to service connection for residuals of dislocated 
left shoulder is granted.

Entitlement to an initial compensable rating for hearing loss 
is denied.


REMAND

The veteran reports a 20 year history of chronic back strain.  
The claims file does not contain any medical records from his 
long-standing history of chronic back strain.  These records 
are probative and attempts should be made to obtain these 
records.  

The Board notes that complete service medical records for his 
periods of service from September 2001 to May 2002 and from 
February 2003 to May 2004 have not been associated with the 
claims file.  The RO has attempted to obtain these records, 
however, it is not clear whether all avenues have been 
exhausted to obtain the service medical records.  In this 
regard, the Board notes that the veteran reported have 
reserve service and Army National Guard service.  There is no 
indication that his prior units have been contacted for the 
purposes of obtaining his service medical records.  
Additionally, attempts should be made to obtain all of the 
veteran's reserve and Army National Guard records.  

Since his service medical records are missing, the veteran 
should be notified that he can submit alternative sources of 
information and evidence to show that he has a back 
disability which was incurred in or aggravated by service.

After records have been associated with the claims file, the 
examiner should offer an opinion as to whether the veteran's 
current back disability was incurred in or aggravated by 
active military service.

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran that he can submit 
alternative evidence to substitute for 
the missing service medical records.  
Give him examples of what type of 
evidence he can submit.

2.  Contact the veteran and request a 
list of all physicians and medical 
facilities that have treated him for a 
back disability.  The veteran should be 
given the appropriate authorization forms 
to fill out in an effort to obtain all 
relevant evidence.

3.  Contact the veteran's prior reserve 
unit(s) in an effort to obtain the 
veteran's service medical records for his 
period of service from September 2001 to 
May 2002 and from February 2003 to May 
2004.  If there is a negative response, 
this should be documented in the claims 
file.  

4.  Obtain all of the veteran's Army 
National Guard medical records, and 
reserve records.  The veteran reports 
that he was with the 143 MP company 
CTANG.

5.  After the foregoing, schedule the 
veteran for a VA examination for the 
purpose of determining the etiology of 
the veteran's current back disability.  
The examiner should specifically diagnose 
all current back disorders.  Based on 
examination findings, historical records, 
and medical principles, the physician 
should give a medical opinion, with full 
rationale, as to the etiology of the 
veteran's current back disorder.  In 
giving this opinion, the physician should 
address the following:

a)  Whether the veteran's current back 
disability existed prior to service, and 
if so, whether service aggravated the 
condition beyond its natural progress.  
If aggravation is found the examiner 
should identify that part of the 
disability which is due to aggravation.

b)  If the veteran's current back 
disability did not exist prior to 
service, the physician should state 
whether it is related to any incident of 
service.  

The physician should give a complete 
rationale for all opinions given.

6.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative, if any, should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


